— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered November 15, 1984, convicting him of robbery in the first degree, grand larceny in the third degree, criminal possession of stolen property in the third degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his identity as the perpetrator of the crimes. Viewing the evidence adduced at the trial in a light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the defendant was the perpetrator. The complainant had several opportunities to view the defendant’s face, and was able to identify him immediately. Further, upon the exercise of our factual review power, we find that the verdict is not contrary to the weight of the evidence (CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be without merit (People v Samuels, 121 AD2d 751; People v Crimmins, 36 NY2d 230, 241-242). Bracken, J. P., Rubin, Sullivan and Harwood, JJ., concur.